   8:21-cv-00282-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 1 of 8 - Page ID # 27




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ELVIS L. CUNNINGHAM,                                          8:21CV282

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

CHAD HUNT, PAM GODBERSON,
Nurse; BUFFALO COUNTY
JAIL/SHERIFS OFFICE; and ALL
OTHER CORRECTIONAL STAFF
INVOLVED,

                     Defendants.


       Plaintiff, a state prisoner currently being held at the Buffalo County Jail, has
been granted leave to proceed in forma pauperis (“IFP”). The court will now conduct
an initial review of Plaintiff’s Complaint (Filing 1) to determine whether summary
dismissal is appropriate under 28 U.S.C. §§ 1915(e)(2) and 1915A.

                 I. LEGAL STANDARDS ON INITIAL REVIEW

        The Prison Litigation Reform Act (“PLRA”) requires the court to conduct an
initial review of “a complaint in a civil action in which a prisoner seeks redress from
a governmental entity or officer or employee of a governmental entity.” 28 U.S.C. §
1915A(a). On such initial review, the court must “dismiss the complaint, or any
portion of the complaint,” it determines “(1) is frivolous, malicious, or fails to state
a claim upon which relief may be granted; or (2) seeks monetary relief from a
defendant who is immune from such relief.” 28 U.S.C. § 1915A(b). Comparable
language is contained in 28 U.S.C. § 1915(e)(2)(B) (applicable to IFP plaintiffs).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins

                                           1
   8:21-cv-00282-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 2 of 8 - Page ID # 28




v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); see also Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (“A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct
alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                         II. SUMMARY OF COMPLAINT

       Plaintiff brings this action under 42 U.S.C. § 1983, alleging that he did not
receive adequate medical treatment after breaking a tooth on September 27, 2020,
while eating a meal at the Buffalo County Jail. Plaintiff alleges he told the jail nurse,
Defendant Pam Godberson, and a lieutenant, Defendant Chad Hunt, that he needed
to see a dentist, but they refused his requests. Plaintiff alleges he was in great pain,
could not eat or sleep, and the tooth became infected.

                                  III. DISCUSSION

      To state a claim under § 1983, a plaintiff must allege a violation of rights
protected by the United States Constitution or created by federal statute, and also
must show that the alleged deprivation was caused by conduct of a person acting
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).




                                           2
   8:21-cv-00282-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 3 of 8 - Page ID # 29




       “[I]t is well settled that municipal police departments, sheriff’s offices, and
jails are not generally considered persons within the meaning of 42 U.S.C. § 1983
and thus not amenable to suit.” Ferrell v. Williams Cty. Sheriff's Office, No. 4:14-
CV-131, 2014 WL 6453601, at *2 (D.N.D. Nov. 4, 2014). See also De La Garza v.
Kandiyohi Cty. Jail, Corr. Inst., 18 F. App'x 436, 437 (8th Cir. 2001) (unpublished)
(county jail and sheriff department not subject to suit under § 1983); Ketchum v. City
of W. Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (city police department and
paramedic services “are not juridical entities suable as such.... [t]hey are simply
departments or subdivisions of the City government”). While each county in
Nebraska may sue and be sued in its own name, Neb. Rev. Stat. § 23-101, the same
is not true of county offices or departments. See Holmstedt v. York County Jail
Supervisor (Name Unknown), 739 N.W.2d 449, 461 (Neb. App. 2007) (York County
Sheriff's Department was not proper defendant), rev’d on other grounds, 745
N.W.2d 317 (Neb. 2008); Winslow v. Smith, 672 F. Supp. 2d 949, 964 (D. Neb.
2009) (Gage County Sheriff's Office was not proper defendant). Thus, Plaintiff’s
claims against the Buffalo County Jail or Sheriff’s Office will be dismissed.

       Also, Plaintiff’s claims against “all other correctional staff involved” cannot
proceed so long as these Defendants remain unknown and unidentified, or so long
as Plaintiff fails to include in his complaint allegations specific enough to permit the
identity of these Defendants after reasonable discovery. See Jones v. Nebraska Dep't
of Correction Servs., No. 8:20CV365, 2021 WL 490388, at *6 (D. Neb. Feb. 10,
2021). “It is generally impermissible to name fictitious parties as defendants in
federal court, but ‘an action may proceed against a party whose name is unknown if
the complaint makes allegations specific enough to permit the identity of the party
to be ascertained after reasonable discovery.’” Perez v. Does 1-10, 931 F.3d 641,
646 (8th Cir. 2019) (quoting Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d
35, 37 (8th Cir. 1995)). The United States Marshal’s Service cannot initiate service
upon unknown defendants. Mixon v. Esch, No. 8:17CV325, 2021 WL 1192813, at
*9 (D. Neb. Mar. 30, 2021).

      Plaintiff indicates Defendants Hunt and Godberson are sued in their individual
and official capacities. “A suit against a government officer in his official capacity
is functionally equivalent to a suit against the employing governmental entity.”
McKay v. City of St. Louis, 960 F.3d 1094, 1102 (8th Cir. 2020) (quoting Veatch v.

                                           3
   8:21-cv-00282-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 4 of 8 - Page ID # 30




Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010)). Thus, claims made
against these Defendants in their official capacities are, in effect, claims made
against Buffalo County.

       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme
Court held that a municipality can be liable under 42 U.S.C. § 1983 if an “action
pursuant to official municipal policy of some nature caused a constitutional tort.” Id.
at 691. To prevail on a claim alleged against the Buffalo County, Plaintiff must show
that the constitutional violation resulted from (1) an official “policy,” (2) an
unofficial “custom,” or (3) a deliberately indifferent failure to train or supervise.
Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir. 2016).

       “Official policy involves ‘a deliberate choice to follow a course of action ...
made from among various alternatives’ by an official who has the final authority to
establish governmental policy.” Jane Doe A By & Through Jane Doe B v. Special
Sch. Dist. of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v.
City of Cincinnati, 475 U.S. 469, 483 (1986)). Alternatively, a plaintiff may establish
municipal liability through an unofficial custom of the municipality by
demonstrating “(1) the existence of a continuing, widespread, persistent pattern of
unconstitutional misconduct by the governmental entity’s employees; (2) deliberate
indifference to or tacit authorization of such conduct by the governmental entity's
policymaking officials after notice to the officials of that misconduct; and (3) that
plaintiff was injured by acts pursuant to the governmental entity’s custom, i.e., that
the custom was a moving force behind the constitutional violation.” Malone v.
Hinman, 847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at 699-700).
A municipal-liability claim based on a theory of inadequate training or supervision
is simply an extension of a claim based on a “policy” or “custom” theory of
municipal liability. Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).

       Plaintiff has not alleged any facts to show that the claimed violation of his
constitutional rights was caused by a Buffalo County policy or custom, or by the
County’s failure to train or supervise jail staff. The official-capacity claims therefore
will be dismissed for failure to state a claim upon which relief may be granted.

       However, the individual-capacity claims will proceed to service of process.
“It is well established that the Eighth Amendment prohibition on cruel and unusual

                                           4
   8:21-cv-00282-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 5 of 8 - Page ID # 31




punishment extends to protect prisoners from deliberate indifference to serious
medical needs.” Gregoire v. Class, 236 F.3d 413, 417 (8th Cir. 2000) (citing Estelle
v. Gamble, 429 U.S. 97, 104 (1976)). “A medical need is objectively serious if it is
supported by medical evidence, such as a physician’s diagnosis, or is ‘so obvious
that even a layperson would easily recognize the necessity for a doctor’s attention.’”
Bailey v. Feltmann, 810 F.3d 589, 594 (8th Cir. 2016) (quoting McRaven v. Sanders,
577 F.3d 974, 982 (8th Cir. 2009)). Deliberate indifference requires a showing that
the defendant “had actual knowledge of that need but deliberately disregarded it.”
Ryan v. Armstrong, 850 F.3d 419, 425 (8th Cir. 2017) (quoting Bailey, 810 F.3d, at
594). Plaintiff has sufficiently alleged that Defendants Hunt and Godberson were
deliberately indifferent to his need to be treated by a dentist.1

       Plaintiff has requested appointment of counsel. There is no constitutional or
statutory right to appointed counsel in a civil case. Ward v. Smith, 721 F.3d 940, 942
(8th Cir. 2013) (per curiam). A district court “may request an attorney to represent”
an indigent civil litigant, 28 U.S.C. § 1915(e)(1), but it has a “good deal of
discretion” in deciding whether to do so, Chambers v. Pennycook, 641 F.3d 898, 909
(8th Cir. 2011). “Relevant criteria for determining whether counsel should be
requested include the factual and legal complexity of the case, the plaintiff’s ability
to investigate the facts and to present the claims, and the presence or absence of
conflicting testimony.” Recca v. Omaha Police Dep’t, No. 20-2560, __ Fed. App’x
__, 2021 WL 2285235, at *1 (8th Cir. 2021) (citing Davis v. Scott, 94 F.3d 444, 447
(8th Cir. 1996)).

       This is not a complex case. Plaintiff has demonstrated an ability to investigate
the facts and to present his claims, at least through the initial stage of the litigation.
Plaintiff’s appears to have a good grasp of the legal issues involved. This case is still
at the pleading stage, so there is no conflicting testimony. As a prisoner, Plaintiff
understandably faces challenges representing himself, but “most indigent prisoners

      1
        Plaintiff indicates he was both a pretrial detainee and a convicted prisoner at
the Buffalo County Jail. While the Eighth Amendment only applies to convicted
prisoners, a pretrial detainee’s Fourteenth Amendment claim of inadequate medical
care is analyzed using the same “deliberate indifference” standard. See generally
Karsjens v. Lourey, 988 F.3d 1047, 1053 (8th Cir. 2021); Jackson v. Buckman, 756
F.3d 1060, 1065 (8th Cir. 2014).

                                            5
  8:21-cv-00282-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 6 of 8 - Page ID # 32




will face similar challenges.” See Reccca, 2021 WL 2285235, at *2 (citing Patterson
v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018)). Thus, having considered the factors
outlined above, Plaintiff’s request for appointment of counsel will be denied without
prejudice to reassertion.

                                IV. CONCLUSION

      This § 1983 action will proceed on Plaintiff’s claims against Defendants Hunt
and Godberson in their individual capacities only. All other claims will be dismissed
without prejudice, and Plaintiff’s motion to appoint counsel will be denied without
prejudice.

      IT IS THEREFORE ORDERED:

        1.   This action shall proceed to service of process on Plaintiff’s claims
             against Defendants Chad Hunt and Pam Godberson in their individual
             capacities only.

        2.   All other claims, including claims against Defendants Chad Hunt and
             Pam Godberson in their official capacities, against Buffalo County Jail
             and Sheriff’s Office, or against “all other correctional staff involved,”
             are dismissed without prejudice.

        3.   The Clerk of the Court is directed to complete a summons form and a
             USM-285 form for each Defendant, in his or her individual capacity,
             using the following addresses:

             Chad Hunt
             Buffalo County Jail
             1417 1st Street
             Kearney, NE 68845

             Pam Godberson
             Buffalo County Jail
             1417 1st Street
             Kearney, NE 68845


                                          6
   8:21-cv-00282-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 7 of 8 - Page ID # 33




          4.   The Clerk shall forward the completed forms to the Marshals Service,2
               together with two copies of Plaintiff’s Complaint (Filing 1) and this
               Memorandum and Order, for service upon Defendants by certified mail
               or any other authorized method. See Fed. R. Civ. P. 4(e); Neb. Rev.
               Stat. § 25-508.01(1).

          5.   The United States Marshal shall serve all process in this case without
               prepayment of fees from Plaintiff.

          6.   Federal Rule of Civil Procedure 4(m) requires service of the complaint
               on a defendant within 90 days of filing the complaint. However,
               Plaintiff is granted, on the court’s own motion, an extension of time
               until 90 days from the date of this order to complete service of process.

          7.   The Clerk of the Court is directed to set a pro se case management
               deadline in this case with the following text: “December 13, 2021:
               Check for completion of service of summons.”

          8.   Plaintiff shall keep the court informed of his current address at all times
               while this case is pending. Failure to do so may result in dismissal.

      2
         Pro se litigants proceeding in forma pauperis are entitled to rely on service
by the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782,
783 (8th Cir. 2013). Pursuant to 28 U.S.C. ' 1915(d), in an in forma pauperis case,
A[t]he officers of the court shall issue and serve all process, and perform all duties in
such cases.@ See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language
in ' 1915(d) is compulsory) ); Fed. R. Civ. P. 4(c)(3) (court must order that service
be made by United States Marshal if plaintiff is authorized to proceed in forma
pauperis under 28 U.S.C. § 1915). See, e.g., Beyer v. Pulaski County Jail, 589 Fed.
App'x 798 (8th Cir. 2014) (unpublished) (vacating district court order of dismissal
for failure to prosecute and directing district court to order the Marshal to seek
defendant's last-known contact information where plaintiff contended that the jail
would have information for defendant's whereabouts); Graham v. Satkoski, 51 F.3d
710, 713 (7th Cir. 1995) (when court instructs Marshal to serve papers for prisoner,
prisoner need furnish no more than information necessary to identify defendant;
Marshal should be able to ascertain defendant's current address).

                                             7
8:21-cv-00282-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 8 of 8 - Page ID # 34




    9.   Plaintiff’s motion to appoint counsel (Filing 4) is denied without
         prejudice.


   Dated this 13th day of September 2021.


                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    8
